EXHIBIT 10.1

 

September 20, 2017

 

PRIVATE AND CONFIDENTIAL

 

HelpComm, Inc.

8760 Virginia Meadows Drive

Manassas, VA 20109

 

Re:    Non-Binding Letter of Intent

 

Dear Johnny:

 

This non-binding preliminary letter of intent is intended to summarize the
principal terms of a proposed acquisition (the “Acquisition”) by Bravatek
Solutions, Inc. or a nominee thereof (“Buyer”) of all of the issued and
outstanding capital stock of Helpcomm, Inc. (“Target,” and together with Buyer
and the Stockholders (as defined below), the “Parties”).

 

1. Basic Terms. Subject to completion of due diligence with respect to Target,
we anticipate that the basic terms of the Acquisition will be as set forth in
the attached non-binding term sheet (the “Term Sheet”).

 

2. Definitive Agreement. The terms of the Acquisition shall be set forth in a
definitive purchase agreement which in addition to the terms described in the
Term Sheet shall also contain such representations, warranties, covenants
(including an appropriate non-compete provision), post-closing indemnities and
other terms and conditions as are customary in transactions of this type and
size or as are otherwise negotiated by the Parties, including receipt of
required regulatory filings and approvals (the “Definitive Agreement”). Prior to
signing the Definitive Agreement, Buyer shall have completed its due diligence
review of Target to its satisfaction and the satisfaction of its counsel and
accountants.

 

3. Timing. Subject to the Parties’ right to abandon the proposed Acquisition
pursuant to paragraph 8 and to Buyer’s conduct of due diligence with respect to
Target, the Parties agree to use commercially reasonable efforts to work toward
an expedient consummation of the Acquisition. Buyer will commence its due
diligence investigation of Target and begin drafting the Definitive Agreement
during the week of September 28, 2017. Each Party will use commercially
reasonable efforts to execute the Definitive Agreement and close by October 31,
2017.

 

4. Access. Target and Stockholders shall provide Buyer, through Target’s
employees, advisors and other representatives, access to the properties,
personnel (including internal and external counsel), books, records and
documents (including all records and correspondence concerning ongoing
maintenance, warranty or service obligations and any actual or potential
litigation) of Target for the purpose of Buyer’s investigation of Target and its
properties, business and affairs to the extent reasonably related to Buyer’s
interests in the proposed Acquisition. All such information provided by Target
and Stockholders to Buyer, pursuant to this section and Buyer’s due diligence,
shall be kept strictly confidential and shall not be shared or otherwise
disclosed to any third-parties unless agreed to in writing by the parties,
required by law, or requested by a regulatory body. The confidentiality
provisions contained in this Section 4 shall be separate and distinct from the
provisions contained in Paragraphs 5 and 7 below.

 

  1

   



 

5. Confidentiality. The Parties agree that this Letter of Intent will be kept
strictly confidential and neither they, nor their affiliates shall disclose the
existence of this Letter of Intent, any of the terms and conditions hereof or
discussions concerning the subject matter hereof to parties outside of their
respective organizations except in accordance with Paragraph 7 below.

 

6. Exclusive Dealing. Until the later of (i) 60 days after the date this letter
is signed by the Parties or (ii) the date the Acquisition is abandoned in
accordance with paragraph 8 herein:

 

(a) Neither Target nor any of its stockholders (the “Stockholders”) will
directly or indirectly, through any representative, minority stockholder,
employee, subsidiary or otherwise, solicit or entertain offers from, negotiate
with or in any manner encourage, discuss, accept, or consider any proposal of
any other person relating to the acquisition of its assets or business related
to Target or any of its subsidiaries, in whole or in part, whether directly or
indirectly, through purchase, merger, consolidation, or otherwise (other than
sales of inventory in the ordinary course); and

 

(b) Target will immediately notify Buyer regarding any direct or indirect
contact between Target, the Stockholders, or any of its or their representatives
and any other person regarding any such offer or proposal or any related
inquiry.

 

7. Public Announcements. The proposed Acquisition may be disclosed by Buyer and
Target to their respective Boards of Directors, management personnel, legal,
accounting and financial advisors, employees and other representatives on a
“need-to-know” basis, but neither Party nor its representatives shall make any
public disclosure of the proposed Acquisition without the prior written consent
of the other Party; provided, that a Party may make such disclosure to others
without the consent of the other Party if the disclosing Party reasonably
believes, in the opinion of its legal counsel, that such disclosure is required
by applicable law and the disclosing Party promptly notifies the other Party of
such disclosure and the reason therefor. The Parties will use their reasonable
efforts to cooperate with each other in making any disclosures pursuant to the
proviso contained in the preceding sentence as to the proposed Acquisition and
as to the form and substance of any press releases, announcements and other
disclosures.

 

8. Abandonment; Expenses. Unless and until the Definitive Agreement shall have
been executed and delivered by the Parties, the proposed Acquisition may be
abandoned by either Target or Buyer, upon written notice to the other, provided
no such abandonment shall effect the Parties’ obligations under paragraphs 5
through 8 which shall survive any such abandonment. Each Party shall bear its
own expenses incurred in connection herewith (including the fees and expenses of
its attorneys, accountants and advisors), and each Party shall indemnify the
other from and against any brokers’ or finders’ fees or commissions or similar
obligations incurred or alleged to have been incurred by the indemnifying Party
in connection with the proposed Acquisition and, in the case of Target, a breach
of its obligations hereunder.

 

9. Binding Effect. Paragraphs 1 through 3 of this letter and the provisions of
the Term Sheet do not create, and are not intended to create, any binding legal
or contractual obligations on the part of Buyer or Target, but are intended
merely to reflect the intention of the Parties to enter into discussions
concerning the potential Acquisition on substantially the terms described in the
Term Sheet. Upon your acceptance hereof, paragraphs 4 through 10 of this letter
are intended to create binding legal and contractual obligations of the Parties
with respect to the matters undertaken pursuant thereto.

 

10. Governing Law. This letter shall be governed by, and construed in accordance
with the laws of the State of Colorado, without regard to its conflicts of laws
provisions.

 

* * * * *

   



  2

   



 

If you are in agreement with the foregoing, please sign and return to the
undersigned one copy of this letter, which thereupon will constitute our
agreement with respect to its subject matter.

 



  Buyer:

 

 

 

 

BRAVATEK SOLUTIONS, INC.

 

        By: /s/ Thomas A. Cellucci

 

Name:

Thomas A. Cellucci     Title: CEO  



 



Acknowledged and agreed to:

 

 

Target:

 

 

 

HELPCOMM, INC.

 

      By: /s/ Johnny Bolton

Name:

Johnny Bolton   Title: President  

 

 

 

Stockholders:

 

 

 

 

 

/s/ Johnny Bolton

 

 

Johnny Bolton

 



 



  3

   



 

NON-BINDING TERM SHEET

 

1. Parties to Definitive Agreement. Bravatek Solutions, Inc., a Colorado
corporation, or a direct or indirect wholly-owned subsidiary thereof or any
assignee (“Buyer”), Helpcomm, Inc., a Virginia corporation (“Target”), and
Target’s stockholders (the “Stockholders”).

 

2. Stock Purchase. In the Acquisition the Stockholders would sell, and Buyer
would acquire, all of the issued and outstanding capital stock of Target (the
“Shares”). The Shares would be transferred to Buyer free and clear of all liens
and encumbrances.

 

3. Consideration. The aggregate purchase price for the Shares (the “Purchase
Price”) shall be 100,000 shares of Series D Preferred Stock of Buyer (the
“Equity Consideration”) payable at closing. Such shares of preferred stock shall
be non-voting prior to conversion into common stock, and shall be convertible
into 600,000,000 shares of common stock at the holder’s election so long as
unissued, unreserved, and authorized common stock is available for issuance and
such conversion will not result in holder owning more than 4.99% of the issued
and outstanding common stock at such time.

 

4. Employees. Buyer will make offers of employment to the following employees of
Target with the following compensation terms:

 



Employee

Base Salary

Quarterly Performance Bonuses

Johnny Bolton

$170,000.00

Per quarter, a performance bonus of 10% of quarterly Base Salary shall be paid
if (i) sales targets mutually agreed by the parties are met, (ii) realized
expenses are at budget or below, and (iii) the budgeted margin percentage is
maintained during that quarter. For each incremental 5% increase over sales
targets (maintaining expenses and margin), an additional 1% bonus shall be paid.

Johnathan Bolton (son of Johnny Bolton)

$150,000.00

Per quarter, a performance bonus of 10% of quarterly Base Salary shall be paid
if (i) sales targets mutually agreed by the parties are met, (ii) realized
expenses are at budget or below, and (iii) the budgeted margin percentage is
maintained during that quarter. For each incremental 5% increase over sales
targets (maintaining expenses and margin), an additional 1% bonus shall be paid.



 



  4

   



 

5. Indemnification and Escrow. Target and its stockholders shall indemnify Buyer
against any losses (a) arising from or related to the operation of Target prior
to the closing and (b) arising from any breaches of representations, warranties,
covenants and agreements contained in the Definitive Agreement (all of which
will survive the closing). Target’s indemnification obligation period will be
two years after the closing.

 

6. Closing Conditions. Buyer’s obligation to consummate the Acquisition will be
subject to (i) satisfactory full-time employment terms with Target employees
Buyer desires to employ, and (ii) other customary closing conditions.

 

7. Corporate Approvals. The execution of the Definitive Agreement will be
subject to Buyer’s obtaining necessary corporate approvals.

 

8. Transition. Target and the Stockholders would agree to assist Buyer following
the closing to ensure a successful transition of the business.

 

  



5



 